Emery, C. J.
The defendant was upon trial found guilty of felonious assault. He then filed a motion for a new trial which was overruled. He also filed a motion in arrest of judgment which was also overruled. To this latter ruling exceptions were filed and allowed. The court then, notwithstanding the exceptions allowed, sentenced the defendant to imprisonment in the State prison for two *209years, but allowed a stay of execution of sentence upon the defendant’s recognizing to abide the decision of the court. To this imposition of sentence before his prior exceptions were determined, the défendant also excepted. This latter exception is the only one argued, the former being abandoned.
Revised Statutes, chapter 135, section 26, as amended by chapter 106 of the Public Laws of 1905 provides that "sentence shall be imposed upon conviction, either by verdict or upon demurrer, of a crime which is not punishable by imprisonment for life, although exceptions are alleged.” The defendant contends that there can be no conviction until his exceptions are overruled. We think it evident, however, that the verdict of guilty is the conviction meant by the statute.
The defendant further contends that the statute so construed is unconstitutional. No provision of the constitution is cited which forbids such ' legislation and we have found none. The statute therefore must be adjudged constitutional. Com. v. Brown, 167 Mass. 144.

Exceptions overruled.


Mittimus to issue in execution of sentence.